 Case 2:18-cv-00100-D-BQ Document 14 Filed 03/22/19                  Page 1 of 10 PageID 52


                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                 AMARILLO DIVISION

BARRY BURNS,                             §
                                         §
       Plaintiff,                        §
                                         §
v.                                       §                  Civil Action No. 2:18-cv-00100-D
                                         §
RUDY MONTANO, in his individual capacity §
as a Randall County Sheriff Department   §
Corporal,                                §
                                         §
       Defendant.                        §

                  PLAINTIFF’S DESIGNATION EXPERT WITNESSES

       Plaintiff Barry Burns, in accordance with the Court’s Scheduling Order, hereby identifies

and designates the following expert witnesses, and would show as follows:

I.     RETAINED EXPERTS

       1. Lt. Roger Clark (ret.)
          10207 Molino Rd.
          Santee, CA 92071
          (208) 351-2458

              Lt. Clark is a twenty-seven year veteran of the Los Angeles County Sheriff’s
          Department. He was a lieutenant for fifteen years before retiring in 1993. Among other
          duties, he served as an administrator/lieutenant at the Los Angeles County Men’s
          Central Jail, which, during his tenure, incarcerated over 7,000 men, and provided
          hospital services. He also trained new officers in peace officer standards.

              Lt. Clark has worked as a police and jail procedure expert since his retirement from
          active duty. He has testified as an expert on use of force, jail procedures and jail
          administration, investigations, police procedures, police tactics, investigative
          procedures, shooting scene reconstruction, and police administration in Arizona State
          Courts, California Courts, Washington State Courts and Federal Courts in Arizona,
          California, Colorado, Illinois, Indiana, Louisiana, Missouri, Oregon, Nevada, New
          Mexico, Ohio, Pennsylvania, Texas, Utah and Washington. He has testified before the
          Los Angeles Police Department Board of Rights and the Los Angeles County Civil
          Service Commission. He testified before the Harris County (Texas) Grand Jury. He has
          also submitted written opinions in state and federal courts in matters in Alaska, Florida,
          Idaho, Montana, North Carolina, Oregon and Wyoming.
Case 2:18-cv-00100-D-BQ Document 14 Filed 03/22/19                Page 2 of 10 PageID 53


           Lt. Clark was recognized as an expert in police administration and use of force by
       the Ninth Circuit Court of Appeals in Blankenhorn v. City of Orange, 485 F.3d 463,
       485 (9th Cir. 2007) and Torres v. City of Los Angeles, 540 F.3d 1031, 1042-43 (9th Cir.
       2008). The Ninth Circuit relied on his expert testimony regarding jail administration in
       Starr v. Baca, 2011 WL 2988827 (9th Cir. 2011). The Fifth Circuit has relied on his
       opinions in Bishop v. Arcuri, 674 F.3d 456 (5th Cir. 2012).

           Lt. Clark’s opinions will be based on the evidence provided to him thus far,
       including the official incident report, Cpl. Montano’s deposition, witness statements,
       squad car video recording of Plaintiff while detained in Officer Montano’s vehicle,
       audio recordings of the 911 call, audio recording of radio communications between
       responding officers and fire department personnel, Randall County Sheriff’s Office
       Policy Manuals, and everything referenced in his report. Lt. Clark reserves the right to
       review and update his opinions regarding any expert reports disclosed by Defendant,
       any materials relied upon by them, or any other materials subsequently provided to
       him.

           Expected exhibits to which he may refer are not fully known at this time, but are
       expected to include the photos and diagrams of the scene, the deposition testimony, the
       squad car video, any report of this witness or other expert witnesses and the testimony
       of any other witnesses, documents produced in this case, and relevant literature he may
       have reviewed. Plaintiff will supplement the list of expected exhibits and testimony as
       discovery proceeds and before the trial in this case.

            Lt. Clark’s fee schedule is provided with these disclosures. He will be paid a fee of
       $250/hour for report writing and consulting, and $350/hour for testimony. If required
       to travel outside the San Diego area, he will be paid $50/hour for travel time. To date,
       Lt. Clark has been paid a $3,500 retainer.

           Lt. Clark will testify regarding all matters contained in his report and may testify
       regarding matters contained in Defendant’s expert(s) reports, depositions, or
       subsequent disclosures. In summary, Lt. Clark will testify that Officer Montano used
       excessive force when he detained Mr. Burns. Lt. Clark will testify that Mr. Burns had
       a right to be on his property, that no reasonable officer could believe Mr. Burns was
       interfering with a crime scene, and that Mr. Burns had a lawful right to express his
       concerns about Cpl. Montano’s conduct at the scene to Cpl. Montano. Lt. Clark will
       testify that even if Cpl. Montano had the lawful authority to arrest Mr. Burns (though
       he did not), that any use of force was still excessive. Lt. Clark will testify that, given
       the totality of the circumstances, and considering the factors evaluated by a reasonable
       officer, that using force against Mr. Burns was unlawful as Mr. Burns was not a suspect
       in any crime, was not an immediate danger to Cpl. Montano or any other person, and
       was not resisting or evading arrest. Lt. Clark will also testify that, based on his
       experience as a police investigator, that Mrs. Vaughan had a better view of the relevant
       events than Mr. Warren, who was located much farther away, behind the police vehicle,
       and at a lower topographic location than Mrs. Vaughan. Lt. Clark’s opinions are more
       thoroughly detailed in his report, which has been produced contemporaneously to the
       Defendant.


                                                                                      Page 2 of 10
Case 2:18-cv-00100-D-BQ Document 14 Filed 03/22/19                 Page 3 of 10 PageID 54


           Lt. Clark’s opinions are more fully detailed in his expert report, which has been
       produced to the Defendant contemporaneously, and is incorporated herein, along with
       his CV, fee schedule, and list of cases he has testified in during the past four years.

    2. Dr. James Parker, M.D.
       7000 W. 9th Avenue
       Amarillo, Texas 79159
       806-350-2663

          Dr. Parker is a board-certified orthopedic surgeon, and has practiced medicine for
       more than twenty years. He graduated from Baylor University in 1992 before attending
       medical school at the University of Texas Health Science Center in Houston, where he
       graduated with his Doctor of Medicine in 1996. He is a member of the American
       Academy of Orthopedic Surgeons, the Texas Orthopedic Association, and the Texas
       Society of Sports Medicine. He has operated his own practice, Parker Sports Medicine
       and Orthopedics, in Amarillo, Texas, for the past thirteen years. His experience is
       described more fully in his C.V., which has been contemporaneously produced to the
       Defendant.

           Dr. Parker’s opinions will be based upon his treatment of Plaintiff’s injuries, his
       extensive medical experience and training, the records of Plaintiff’s other treating
       physicians, any applicable material relied upon by Defendant’s experts, and any
       applicable opinions, testimony, or reports by Defendant’s experts. Dr. Parker reserves
       the right to review and update these opinions, as Plaintiff’s treatment is ongoing.

           Dr. Parker will testify that as a result of Officer Montano’s excessive use of force,
       Plaintiff suffered severe injuries to both of his shoulders and his right knee. He will
       testify that Plaintiff’s injuries were so severe that he had to perform a left shoulder
       scope with rotator cuff repair, subacromial decompression, and distal clavicle excision.
       Dr. Parker will opine that Plaintiff’s treatment for these injuries is ongoing, and that
       successful treatment of these injuries will require multiple additional surgeries,
       including two additional shoulder surgeries and a knee surgery. Dr. Parker will further
       opine that these future surgeries will cost Plaintiff at least $22,000.00 dollars in future
       medical expenses (excluding cost of facilities, anesthesia, and follow up care). Dr.
       Parker will also testify that all of Plaintiff’s medical treatment to date was reasonable
       and necessary

           Dr. Parker’s opinions are more fully detailed in his expert report, which has been
       contemporaneously produced to the Defendant, along with his CV, and fee schedule.
       Dr. Parker has no publications in the past ten years, and has not testified in any cases
       during the past four years. Dr. Parker may use relevant anatomical drawings or models
       during his trial testimony. Dr. Parker may also refer to relevant medical records and
       imaging during his trial testimony.




                                                                                      Page 3 of 10
Case 2:18-cv-00100-D-BQ Document 14 Filed 03/22/19                   Page 4 of 10 PageID 55



    3. Dr. Bejan Daneshfar, M.D.
       24 Care Circle
       Amarillo, Texas 79124
       806-353-6100

           Dr. Daneshfar is a board-certified pain management specialist, and has been
       practicing medicine for over thirty years. Dr. Danseshfar graduated from the University
       of Missouri School of Medicine with honors, before going on to serve in the U.S. Air
       Force Medical Corps from 1986 to 1990. Dr. Daneshfar directed multiple departments
       at the Wilford Hall Airforce Medical Center. Dr. Daneshfar formed the Acute &
       Chronic Pain and Spine Center in Amarillo in 1996, and serves as its CEO and medical
       director.

           Dr. Daneshfar’s opinions will be based on his treatment of Plaintiff’s injuries, his
       extensive medical experience and training, the records of Plaintiff’s other treating
       physicians, any applicable material relied upon by Defendant’s experts, and any
       applicable opinions, testimony, or reports by Defendant’s experts. Dr. Daneshfar
       reserves the right to review and update these opinions, as Plaintiff’s treatment is
       ongoing.

           Dr. Daneshfar will testify that as a result of Officer Montano’s excessive use of
       force, Plaintiff suffered painful injuries to his thoracic and cervical spine. He will testify
       that Plaintiff’s injuries were so severe that he had to perform multiple diagnostic
       blocks, and radiofrequency thermocoagulations. Dr. Daneshfar will opine that
       Plaintiff’s treatment for these injuries is ongoing, and that even with continuing
       treatment, these injuries will continue to cause significant pain for the remainder of the
       Plaintiff’s life, and incur significant future medical expenses. Dr. Daneshfar will further
       testify that Plaintiff will require multiple future procedures as a result of this incident,
       and as to the costs of these future procedures. All of Dr. Daneshfar’s opinions are to a
       reasonable degree of medical certainty.

           Dr. Daneshfar’s opinions are more fully detailed in his expert report, which will be
       produced to the Defendant, along with his CV, fee schedule, and list of cases he has
       testified in during the past four years. Dr. Daneshfar has no publications in the past ten
       years. Dr. Daneshfar may use relevant anatomical drawings or models during his trial
       testimony. Dr. Daneshfar may also refer to relevant medical records and imaging
       during his trial testimony.

    4. Attorneys’ Fees

       Jeff Edwards
       Scott Medlock
       EDWARDS LAW
       1101 E. 11th St.
       Austin, TX 78702
       (512) 623-7727


                                                                                         Page 4 of 10
 Case 2:18-cv-00100-D-BQ Document 14 Filed 03/22/19                 Page 5 of 10 PageID 56


         Tim Newsom
         YOUNG & NEWSOM, PC
         1001 S. Harrison, Suite 200
         Amarillo, Texas 79101
         806-331-1800

         Joe L. Lovell
         112 SW 8th St., Suite 1000
         Amarillo, TX 79101
         (806) 373-1515

         Charles “Chuck” Herring, Jr.
         Jason Panzer
         HERRING & PANZER
         1411 West Avenue, Suite 100
         Austin, TX 78701
         (512) 320-0665

         Jeremy Doyle
         REYNOLDS FRIZZELL
         1100 Louisiana, Suite 3500
         Houston, TX 77002
         (713) 485-7200

             The above are Plaintiff’s experts on attorneys’ fees under the fee shifting provisions
         of 42 U.S.C. § 1988. They will testify as to the reasonableness and necessity of all
         attorneys’ fees claimed at the close of the litigation, as well as the reasonable and
         customary fee claimed. Plaintiff intends to see attorneys’ fees of $650/hour for Jeff
         Edwards, $550 for Michael Singley, $525/hour for Scott Medlock, $400/hour for David
         James, and $125/hour for work performed by legal assistants and paralegals that would
         otherwise be performed by attorneys, as these rates have been approved for counsel by
         the Southern District of Texas in Cole v. Collier, 2018 WL 2766028, *13 (S.D. Tex.
         June 8, 2018). Counsel will produce detailed billing records and affidavits attesting to
         the reasonableness and necessity of all hours claimed after judgment, as that is typically
         when attorneys’ fees issues are litigated. Plaintiff will produce updated billing records
         at any reasonable time upon request from Defense counsel. Mr. Herring, Mr. Panzer,
         and Mr. Doyle have not produced reports at this time, as attorneys’ fee matters are
         typically dealt with after judgment, but their biographies are being contemporaneously
         produced to Defendant. Should Plaintiff file a motion seeking attorneys’ fees, detailed
         reports will be produced at that time.


II.   NON-RETAINED EXPERTS

      1. Medical Providers

         The following are medical providers, including physicians, technicians, nurses,
         radiologists, physician’s assistants, healthcare providers, clinics, hospitals and their

                                                                                        Page 5 of 10
Case 2:18-cv-00100-D-BQ Document 14 Filed 03/22/19               Page 6 of 10 PageID 57


       agents, representatives and employees, where, or by whom, Barry Burns received
       medical care and treatment as a result of Defendant’s use of excessive force. Plaintiff
       identifies the following health care providers and their representatives as persons who
       may give factual testimony at the trial of this cause, including but not limited to what
       care they provided to Mr. Burns, his condition, injuries caused Montano’s excessive
       force, treatment, and prognosis, and whether the medical records are true, complete,
       accurate, and made in the regular course and scope of business.

       ER Now North – Emergency Center
       2101 S. Coulter Street
       Amarillo, Texas 79106
       806-350-7744


       First Care Chiropractic Massage
       3434 S. Western Street
       Amarillo, Texas 79109
       806-358-0548


       Preferred Imaging
       14 Medical Drive
       Amarillo, Texas 79106
       806-355-5136

       Quail Creek Physical Therapy
       6900 John David Circle
       Amarillo, Texas 79124
       806-355-5244

       Quail Creek Surgical Hospital
       6819 Plum Creek Drive
       Amarillo, TX 79106
       806-354-6100

    2. Randall County Sheriff’s Office
       9100 S. Georgia Street
       Amarillo, Texas 79118
       806-468-5800

       Officers, Employees, Representatives, Agents, and Staff and all other custodians of
       record of the Randall County Sheriff’s Office, including but not limited to the
       following:

          Rudy Montano is the Randall County Sheriff’s Deputy who used excessive force
          and wrongfully detained Barry Burns. He can testify to the facts described in the
          complaint, his experience, his training as a police officer, and any matters raised in
          his deposition.

                                                                                     Page 6 of 10
 Case 2:18-cv-00100-D-BQ Document 14 Filed 03/22/19                 Page 7 of 10 PageID 58



            Other Randall County Sheriff’s Office and County employees were involved in
            investigating the deceased woman found near Blue Sky airport and the events
            surrounding Montano’s use of force. Their identities are known to Defendant Rudy
            Montano. Each is likely to have experience and expertise in police practices. These
            employees include, but are not limited to:
            Armando Adame, Deputy
            Danny Alexander, Sergeant (prepared news release)
            Kerry Blackerby, Deputy
            E. Chance Burdick, Deputy
            Blair Cody Christian, Deputy
            Austin James Davis, Deputy, CSI Technician
            Colby Larry Doak, Sergeant, CSI Technician (attended autopsy)
            Felipe Enriquez, Deputy
            Wayne Bruce Evans, Sergeant
            Edward Christopher Forbis, Officer
            Deputy Gibbs
            Benjamin B. Hall, Operator, Communications
            Colten Hamilton, Deputy
            Allan James Mongold, Sergeant
            Audra Gene Nuckols
            Dennis Rice, Lieutenant
            Scott A. Riley, Corporal
            Shelby Schultz (attended autopsy)
            Gage Stephenson (attended autopsy)
            Wayne Byron Towndrow, Sergeant (attended autopsy)
            Tegan Tupin, Sergeant
            Berkley Washburn, Operator, Communications
            Wayne Jared Wirt, Lieutenant, Patrol Division

            c/o Blair Saylor Oscasson
            SPROUSE SHRADER SMITH PLLC
            701 S. Taylor Street, Suite 500
            Amarillo, Texas 79101
            806-468-3300

            Sheriff Joel Richardson
            Randall County Sheriff’s Office
            9100 S. Georgia Street
            Amarillo, Texas 79118
            806-468-5800

            Mr. Richardson is the current Sheriff of Randall County. He can testify to the
            practices and policies of the Randall County Sheriff’s Office.

C.   Plaintiff reserves the right to elicit, by way of cross-examination, opinion testimony from
     experts designated or to be designated and called by other parties to the suit. Plaintiff also
     reserves the right to elicit, by way of cross-examination, opinion testimony from Defendant

                                                                                        Page 7 of 10
     Case 2:18-cv-00100-D-BQ Document 14 Filed 03/22/19                  Page 8 of 10 PageID 59


         and their employees. Plaintiff expresses their intention to possibly call, as witnesses
         associated with adverse parties, any of Defendant’s experts. Plaintiff does not have any
         control over any such witness to be named by Defendant, nor do they have any superior
         right to ascertain the subject matter on which any such witness may testify and/or opinions
         held by any such witness, beyond the information disclosed in deposition testimony and/or
         by Defendant’s discovery responses. In that regard, Plaintiff refers Defendant to
         Defendant’s discovery documents, deposition testimony, and documents produced by
         Defendant for the subject matter, facts known, and opinions and impressions of these
         witnesses. Plaintiff reserves the right to obtain opinion testimony from any such witness
         within their area of expertise or related to this case, including Defendant.

D.       Plaintiff reserves the right to call undesignated rebuttal expert witnesses, whose testimony
         cannot reasonably be foreseen until the presentation of the evidence against the Plaintiff.

E.       Plaintiff reserves the right to withdraw the designation of any expert and to aver positively
         that any such previously designated expert will not be called as a witness at trial, and to re-
         designate same as a consulting expert, who cannot be called by opposing counsel.

F.       Plaintiff reserves the right to supplement this designation with additional designations of
         experts within the time limits imposed by the Court or any alterations of same by
         subsequent Court Order or agreement of the parties, or pursuant to the Texas Rules of Civil
         Procedure.

G.       Plaintiff reserves the right to elicit any lay opinion testimony at the time of trial which
         would be truthful, which would be of benefit to the jury to determine material issues of
         fact, and which would not violate any existing Federal Rule of Civil Procedure or Federal
         Rule of Evidence. Specifically, Plaintiff reserves the right to elicit such testimony from
         persons with knowledge of relevant facts who have been identified in response to discovery
         propounded to Plaintiff.

H.       Plaintiff reserves all additional rights he has with regard to experts pursuant to the Federal
         of Civil Procedure, the Federal Rules of Evidence, the case law construing same, and the
         rulings of the trial court.

I.       Plaintiff names all of those persons identified as having knowledge of relevant facts whose
         training and background enables them to testify as experts and who may be called as
         experts by any of the parties to this litigation. Furthermore, Plaintiff adopts the designation
         of experts of Defendant to this litigation, without necessarily adopting their opinions or
         validating their qualifications as experts.

J.       Plaintiff reserves the right to call former and current employees and/or representatives of
         Defendant as they are identified in discovery.




                                                                                            Page 8 of 10
Case 2:18-cv-00100-D-BQ Document 14 Filed 03/22/19     Page 9 of 10 PageID 60




                                 EDWARDS LAW
                                 1101 East Eleventh Street
                                 Austin, Texas 78702
                                 Tel. (512) 623-7727
                                 Fax. (512) 623-7729

                                 By     /s/ Jeff Edwards
                                        JEFF EDWARDS
                                        State Bar No. 24014406
                                        jeff@edwards-law.com
                                        SCOTT MEDLOCK
                                        State Bar No. 24044783
                                        scott@edwards-law.com
                                        MIKE SINGLEY
                                        State Bar No. 00794642
                                        mike@edwards-law.com
                                        DAVID JAMES
                                        State Bar No. 24092572
                                        david@edwards-law.com

                                        YOUNG & NEWSOM, PC
                                        TIM NEWSOM
                                        State Bar No. 00784677
                                        1001 S. Harrison, Suite 200
                                        Amarillo, Texas 79101
                                        Tel: 806-331-1800
                                        Fax: 806-398-9095


                                 ATTORNEYS FOR PLAINTIFF




                                                                      Page 9 of 10
Case 2:18-cv-00100-D-BQ Document 14 Filed 03/22/19               Page 10 of 10 PageID 61




                               CERTIFICATE OF SERVICE

         By my signature above, I certify that a true and correct copy of the foregoing has
  been served on all counsel of record through the Electronic Case Files System of the
  Northern District of Texas. A true and correct copy is also being served on counsel of
  record for the defendant along with the experts’ reports and other materials required by
  Federal Rule of Civil Procedure 26 by email and CMRRR.


                                                     By      /s/ Jeff Edwards
                                                             Jeff Edwards
